925 F.2d 490
288 U.S.App.D.C. 259
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.STAR LAKE RAILROAD COMPANY, Appellant,v.Manuel LUJAN, Secretary of the United States Department ofthe Interior, Appellee,andNavajo Tribe of Indians, Intervenor-Appellee.
No. 90-5127.
United States Court of Appeals, District of Columbia Circuit.
Feb. 15, 1991.

Before RUTH BADER GINSBURG, D.H. GINSBURG and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia, and on the briefs and oral arguments of counsel.  Upon full review of the issues presented, the court is satisfied that appropriate disposition of the case does not warrant a further opinion.  See D.C.Cir.Rule 14(c).


2
Star Lake Railroad contests the Secretary of the Interior's termination for nonuse of Star Lake's right-of-way across 2.7 miles of Navajo tribal trust lands, and the attendant denial of Star Lake's request for an adjudicatory hearing.  For the reasons well-stated by the district court in its published opinion, Star Lake Railroad Co. v. Lujan, 737 F.Supp. 103 (D.D.C.1990), we conclude that Star Lake's objections are insubstantial.  We note, particularly:  Star Lake's own failure to make timely efforts to gain an extension of the two-year period in which to begin construction;  the speculative quality of Star Lake's claim that the tribe had frustrated or prevented Star Lake from meeting the terms of the right-of-way grant;  and the weight properly accorded the rule that measures intended to benefit Indians be generously construed in their favor.  Star Lake, the record before us adequately documents, received all the process due to it in this matter.  Accordingly, it is


3
ORDERED and ADJUDGED that the district court's February 27, 1990 judgment dismissing the case be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Rule 15(b)(2).